Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 1 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE (NON-PRISONER) LITIGANTS IN ACTIONS UNDER
28 U.S.C. § 1331 or § 1346 or 42 U.S.C. § 1983

Copy lee 54 try
US Paoatuel ok Liste
Us Lada Ineifa oman ad Heal Ih eles

(Write t He ful name of each Plaintiff
filing this complaint. If there is 7)
insufficient space to list the names of Case No.: 3 ZI CVU ly Ad —TEY- HT (LU
all Plaintiffs, please write “see (To be filled in by the Clerk’s Office)
attached” in the space above and

attach an additional page with a full

list of names.)

Domest Vakncléliine
Landa Peparinneatal Ge ard Fam es Sone , o

(Write the full nume of each Defendant YES cNO
who is being sued in this complaint. If

there is insufficient space to list the

names of all Defendants, please write

“see attached” in the space above and

attach an additional page with a full

list of names.) ,

Fe Voc finuse /

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 1
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 2 of 14

I. PARTIES TO THIS COMPLAINT
A. Plaintiff(s)

1. Plaintiff's Name:

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

2. Plaintiff's Name:

 

Address:

 

 

- City, State, and Zip Code:

 

-Telephone: (Home) (Cell)
(Provide this information for any additional Plaintiffs in this case by
attaching additional pages, as needed.)

B. Defendant(s)
State the name of the Defendant, whether an individual, government agency,
organization, or corporation. For individual Defendants, identify the
person’s official position or job title, and mailing address. Indicate the

capacity in which the Defendant is being sued. Do this for every Defendant:

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 2
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 3 of 14

Plaintiffs
Cory Lee Smith

General Delivery

 

Pensacola, FL 32591
(503)-750-1794

Email: rotc.delta.intellanddemo@gmail.com

United States Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

(202)-514-3435

United States Department of Health and Human Services
330 Independence Avenue, SW

Washington, DC 20201
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 4 of 14

1. Defendant's Name: Se At che]

Official Position:

 

Employed at:

 

Mailing Address:

 

 

O Sued in Individual Capacity ‘Oo Sued in Official Capacity

2. Defendant's Name:

 

Official Position:

 

Employed at:

 

Mailing Address:

 

 

O Sued in Individual Capacity O Sued in Official Capacity
(Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.)

Il. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the
“deprivation of any rights, privileges, or immunities secured by the
Constitution” and federal law. Under Bivens v. Six Unknown Named Agents
of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal
officials for the violation of certain Constitutional rights.

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 3
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 5of 14

 

Respondents

National Domestic Violence Hotline ATTN Katey Jones
3423 Bee Caves Rd

~ Austin, Tx 78746
(737)-225-3150

Sve in 046¢4[ Caacly

Florida Department of Children and Families Domestic Violence Coalition

 

1317 Windsor Blvd, Building 3 suite 325

Tallahassee, FL, 32399

(850)-921-2168 .
B/C fA Ofeicigl c qeaiy
Favor House

2001 W Blount St

Pensacola, FL 32501

(850)-434-1177

suein 069 Capatly |

1 cp cranemmnnensgenepaggenapesen So
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 6 of 14

Are you bringing suit against (check all that apply):

c Federal Officials (Bivens case) O State/Local Officials ($ 1983 case)

Il. STATEMENT OF FACTS
Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandum. You
may make copies of the following page if necessary to supply all of the facts.
Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. Facts not related to this same incident or issue must be

addressed in a separate civil rights complaint.

 

 

 

 

 

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 4
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 7 of 14

Complaint

Beginning around March 20, 2021, numerous efforts were made to reach out for help from the National
Domestic Violence Hotline, The Florida Department of Children and Families Domestic Violence Hotline,
and Favor House. Despite numerous attempts to question about receiving help about a domestic
violence issue regarding a blood relative, all three parties refused to help with my domestic relations
issue due to the fact that | have never had sexual intercourse with the person | felt was abusing me.

This type of discrimination based on family status displays neglect for the primary reason that domestic
abuse of any kind carries some sort of enhanced penalty over violence in a common street mugging. All
three of the parties chose to misleadingly use the term “domestic violence” and “intimate partner
violence” synonymously without regard to the fact that “domestic violence” encompasses a much wider
range of people involved and includes blood relatives, step-family, in-laws, and sometimes even
roommates who have no relation to each other than a common dwelling than “intimate partner
violence” which is limited to sex partners and former sex partners.

An internet search clearly revealed that the National Domestic Violence Hotline was a recipient of grant
money intended to improve technology for information referrals to help all domestic violence victims as
defined by their jurisdiction, in which the case for both my home state of Florida and the Domestic
Violence Hotline’s home state of Texas both define “domestic violence” in a manner which includes
blood relatives, sex partners, and others. By making the first question to qualify for help “is this your
intimate partner?” they negate the purpose of their grant of improving technology for referrals for all
domestic violence victims, such as keeping a database designed to distinguish between two different
domestic violence service centers in one’s area where one may be limiting services to intimate partners
while the one next door may allow for a broader range of services which includes parents, step-parents,
etc.

Through the course of actions displayed by the National Domestic Violence Hotline that two identical
situations can occur except for one detail about whether a sex partner or blood relative is the source of
the problem; it is concluded that if the Domestic Violence Hotline can selectively discriminate based on
family status and expect someone having an issue with a next of kin other than a spouse, then a
situation with a spouse can be resolved without grant moneys to support operations of the Domestic
Violence Hotline and be resolved through the same channels of resources.

This failure to understand how to distinguish selectively between a term indicating spouses only and
misleading the government and the public into the belief that services are intended for all domestic
abuse situations including siblings, parents, etc. oversteps the boundaries of the first amendment as
thee may be a right to believe that spouses are the only real victims but it does not allow for false
advertising to claim all domestic violence issues when only spouses are the intended service recipients.

Additionally, the Florida Department of Children and Families Domestic Violence Hotline and Favor
House displayed this same bias towards intimate partners when other more localized contacts were
attempted to be reached due to the same issue with a blood relative. Favor House even has it posted on
their website homepage that the word Favor is an acronym for “Family Anti Violence Organized
Response.” it could easily be questioned if Favor House only wanted to help intimate partners, would a
different word besides “Family” be used due to the fact the word “Family” is a very broad term that has
even brought debates to domestic violence on occasions such as platonic relationships while a different

omagrmeep ge
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 8 of 14

term beginning with the letter “F” would be more appropriate to avoid making false claims, such as
“Fuck-buddy” or “Fornicators” which may be less politically correct but is more accurate about the fact
that they only serve intimate partner violence and not all family issues.

Additionaily, the overly narrowly definition of domestic violence to services provided brings up
questions about Favor House and the Department of Children and Families use of funds such as the
money Favor House receives from the Domestic Violence trust fund collected from marriage license
fees. Saying the abuse issues pertains to a parent’s abusing an adult child does not require or justify
services because the adult child is a mere product of a failed marriage that paid the licensing fee could
raise questions regarding their services to individuals requesting services who did not pay a marriage
license fee and broke the marriage or relationship off before paying the license fee.

Furthermore, the Department of Children and Families displays questionable judgement and displays a
double standard by offering services such as offering financial assistance to all residents of Florida who
meet certain requirements for the definition of “low income” but only limited services to individuals
defined as “domestic violence victims.” Using this type of limitations on using tax money for only
intimate partner violence and not all domestic violence, a question could also be asked if age
discrimination would be acceptable in disqualifying applicants for programs such as food stamps under
the age of sixteen because they have never worked to pay in taxes only their parents have.

 

 

serena magnet SESE ERE 0S a sts aor cae thf fy oa etme A ele ke PQA Srna een PER BE he
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 9 of 14

Factual Allegations, Continued (Page _ of )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 10 of 14

IV. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United
States have been violated. Be specific. If more than one claim is asserted,
number each separate claim and relate it to the facts alleged in Section III. If
more than one Defendant is named, indicate which claim is presented

against which Defendant.

 

 

 

 

 

V. RELIEF REQUESTED
State briefly what relief you seek from the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive damages), include the amount sought, explaining the basis

for the claims.

 

 

 

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 6
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 11 of 14

Claim

Grants to the National Domestic Hotline from the Department of Children and Families and the
Department of Justice are given with the intent of improving all elements of domestic violence. When
services are given restrictively to only address part of the issue, there is no point in addressing the issue
at all. The first amendment does allow for people to make crass jokes about domestic violence victims,
but does not allow free speech to say one thing on a grant application that explains intent to address the
problems surrounding domestic violence then include a punchline of using government grants to only
assist with part of the problem by only allowing people having sex together to claim domestic abuse.

Favor House acknowledges on their website they are against “Family Violence” but only provides
services to the families who at some point chose to be together in marriage or dating but not those i
forced to be together such as blood relatives or relatives bound by someone else’s marriage such as in- i
laws or step-parents. Their grant money comes from money set aside from fees collected from marriage
licenses, so it should be determined if they should serve abuse victims from all elements of family
dynamics or turning away anyone who does not have valid proof of taxes paid on a marriage license.
Additionally, having a parent or sibling is legal while prostitution is not. How is it reasonable use of
government money to allow a policy for a prostitute to receive shelter because one of her paying sex
partners got a little to rough but it is not acceptable to help an adult abused by a family member with
whom they are not having sex with? The Idea that a prostitute simply because a paying sex partner was
abusive may qualify for services violates the entire idea of attempting to establish an organization aimed
to help families as their website claims. This policy can easily prove to be discrimination based on family
status when a sex worker is given more priority than a sibling or parent to seek services for abusive
treatment.

The Department of Children and Families’ Domestic Violence Hotline has also done nothing more than ‘
create a false sense of hope for people in desperate situations by using misleading information coupled
with bureaucratic red tape to avoid helping people who need it. The fact is that the Florida Department

of Children and Families receives money from the federal government to provide a wide range of

services for those in need but imposes double standards on one service by giving all priorities to sex

partners, which may include prostitutes and no regard to victims who need help that normally qualify as

domestic violence victims in ways other than sexual relationships. In making this double standard by

applying liberal standards for financial assistance and narrow standards for other services that

sometimes carry a greater value than money, they clearly show a blatant disregard for the public

welfare.

Additionally, the Florida Department of Children and Families refused to disclose specific details of who
makes their policies and who provides their funding when asked after hearing that they only help some
domestic violence victims. This refusal to disclose information about how tax dollars are spent and how
much clearly violates the Freedom of Information Act.
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 12 of 14

Remedies

The clear efforts displayed by the National Domestic Violence Hotline to obtain funds from the
Department of Human and Health Services in the amount of twenty million dollars over five years and
Department of Justice for one and a half million dollars in a year by claiming to be making progress ona
complex problem, which affects all types of family members, through shallow means of services that
could easily be picked up by other organizations who offer wider ranges of services. One provision of the
grant money received was to develop a system tracking domestic violence issues, the blatant effort to
ignore the more complex issues, such as keeping track of which states allow the term domestic violence
to even cover relationship issues such as roommates on some occasions, fails to make a reasonable
effort to show where improvement can be made to possibly reduce the occurrences of domestic ways
besides simply making a cynical attempt to reduce the definition of victim to include a smaller number
of the population. It is requested Qui Tam damages be paid under the False Claims Act plus disclose all
information about revenue obtained from donations by providing misleading services which can be paid
in full to the Federal Trade Commission to be disbursed to those who made donations with the
impression that the money was going to help all Domestic violence victims and also five million dollars
for mental anguish resulting in no help being provided outside of options that were already known of
and failed in the general sector of social services referrals.

The same cynical methods can be explained about the Department of Children and Families who is
intended to both refer individuals to resources and also oversee that equal access of services for all
residents of Florida. By failing to ensure equal access, it is requested that the Florida Department of
Children and Families both pay Qui Tam damages for the blatant attempt to do nothing more than
create false hope and a false sense of security on the issue of domestic violence. In addition to paying
Qui Tam damages for an amount to be determined after financial records are disclosed, it is also
requested that a cease of funding to all Department of Children and Families programs be put into effect
until the entire domestic violence system is brought up to par requiring all shelters in Florida and the
Florida Domestic Violence Hotline provide equally accessable services to all residents without regard to
family status for reasons that would normally qualify an individual as a domestic violence remedy. In
addition to suspending all federal funding for the Department’s programs, it is strongly recommended
that the Department of Children and Families clean out their abandoned asset accounts held primarily
by the State of Florida’ treasury department and a few accounts scattered in other states to help offset
the deficit in funding for programs like Medicaid and Food Stamps. Additionally, five million dollars in
personal damages is requested for failing to reset services when needed.

In regards to the issues with Favor House, it is taken into account that eventually a little help was
rendered in the form of a referral to an attorney they work with and a couple of ideas for dealing with
the family member with whom | am having a problem with, it is requested that they be granted some
leniency and be allowed sixty days to make some revisions to either be more inclusive to all family
violence or modifying their advertising strategy to be more clear about the portion of family issues the
wish to serve before suffering more penalizing remedies such as suggestions of loss of grant money and
offering to refund donations to those mislead by the definition of words like “Family.”
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 13 of 14

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing
below that to the best of my knowledge, information, and belief, this
complaint: (1) is not being presented for an improper purpose, such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions
have evidentiary support or, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my

mailing address. I understand that my failure to keep a current address on

file with the Clerk’s Office may result in the dismissal of my case.

 

 

Date: /-) ( lpaintite s Signature’

Printed Name of Plaintiff: Coy an / (4
rears: _eallal Peluery
R en sala FL 3 47

E-Mail Address:

 

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner 7
ClerkAdmin/Official/Forms
Case 3:21-cv-00689-TKW-HTC Document1 Filed 04/21/21 Page 14 of 14

Telephone Number:

 

(Additional signature page(s) must be attached if there is more than one

Plaintiff.)

NDFL Pro Se 15 (Rev. 12/16) Civil Rights Complaint Non-Prisoner
Clerk Admin/Official/Forms
